DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/06/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(a)(2) requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Citation No. 19 listed under the non-patent literature documents has not been presented for consideration in the instant application nor was it presented for consideration in the parent application.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,250,011. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.  The claims of the instant application and the claims of Patent No. 11,250,011 are therefore obvious variants as shown in the table below.
Instant Application Claims
Patent No. 11,250,011 Claims
Claim 21. A computer-implemented method comprising: storing, in memory of a computing node, a portion of a block-based table, the block-based table comprising data blocks that collectively represent a data set, the computing node being one of a plurality of computing nodes, each data block being associated with a key and value corresponding to the key; receiving, by a search processing module executed by a virtual machine hosted by the computing node, a search request including the key; providing, by the search processing module, the key to a block-based table manager, the block-based table manager being executed by the computing node in an execution environment outside of the virtual machine, the search processing module interacting with the block-based table manager utilizing a programming interface configured at least to enable modules executing within a separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receiving, by the search processing module, a value corresponding to the key from the block-based table manager; and providing, by the search processing module, the value in response to the search request.
Claim 25. The computer-implemented method of claim 22, further comprising, prior to storing the portion of the block-based table, receiving, by a storage management module of the computing node, a distribution request comprising the portion of the block-based table, wherein the portion of the block-based table is stored in response to the distribution request.
Claim 1. A computer-implemented method comprising: generating, by a data set preparation module executed by a virtual machine hosted by a computing device, a set of key-value pairs based at least in part on a data set; providing, by the data set preparation module, the set of key-value pairs to a block-based table manager, the block-based table manager executed by the computing device in an execution environment outside of the virtual machine, the data set preparation module interacting with the block-based table manager utilizing an programming interface configured at least to enable modules executing within the virtual machine to access functionality external to the virtual machine, wherein providing the set of key-value pairs to the block-based table manager causes the block-based table manager to generate a plurality of data blocks containing data collectively representing a block-based table; and distributing, by the computing device, the block-based table to a plurality of computing devices distinct from the computing device.
Claim 5. The computer-implemented method of claim 1, further comprising: receiving, at a particular computing device of the plurality of computing devices by a search processing module executed by a separate virtual machine hosted by the particular computing device, a search request including a key; providing, by the search processing module, the key to the block-based table manager, the block-based table manager being executed by the particular computing device in an execution environment outside of the separate virtual machine, the search processing module interacting with the block-based table manager utilizing a separate programming interface configured at least to enable modules executing within the separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receiving, by the search processing module, a value corresponding to the key from the block-based table manager; and providing, by the search processing module, the value in response to the search request.
Claim 22
Claim 7
Claim 24
Claims 2, 11
Claim 26
Claims 4, 13
Claim 27
Claims 6, 14, 20
Claim 28
Claim 8, 16
Claim 29
Claim 18
Claim 31. A computing node, comprising: one or more processors; and a non-transitory computer readable medium coupled to the one or more processors, the non-transitory computer readable medium comprising code that, when executed by the one or more processors, cause the computing node to: store a portion of a block-based table, the block-based table comprising data blocks that collectively represent a data set, each data block being associated with a key and value corresponding to the key; receive, by a search processing module executed by a virtual machine hosted by the computing node, a search request including the key; provide, by the search processing module, the key to a block-based table manager, the block-based table manager being executed by the computing node in an execution environment outside of the virtual machine, the search processing module interacting with the block-based table manager utilizing a programming interface configured at least to enable modules executing within a separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receive, by the search processing module, a value corresponding to the key from the block-based table manager; and provide, by the search processing module, the value in response to the search request.
Claim 9. A system, comprising: a computing device, the computing device comprising: a first processor, and a first non-transitory computer readable medium coupled to the first processor, the first non-transitory computer readable medium comprising code, executable by the first processor, for implementing a first method comprising: generating, by a data set preparation module of the computing device executed by a virtual machine hosted by the computing device, a set of key-value pairs based at least in part on a data set; providing, by the data set preparation module, the set of key-value pairs to a block-based table manager, the block-based table manager executed by the computing device in an execution environment outside of the virtual machine, the data set preparation module interacting with the block-based table manager utilizing a programming interface configured at least to enable modules executing within the virtual machine to access functionality external to the virtual machine, wherein providing the set of key-value pairs to the block-based table manager causes the block-based table manager to generate a plurality of data blocks containing data collectively representing a block-based table; and distributing the block-based table to a plurality of computing nodes distinct from the computing device; and the plurality of computing nodes individually comprising: a second processor, and a second non-transitory computer readable medium coupled to the second processor, the second non-transitory computer readable medium comprising code, executable by the second processor, for implementing a second method comprising: receiving, by a search processing module executed by a separate virtual machine hosted by a computing node of the plurality of computing nodes, a search request including a key; providing, by the search processing module, the key to the block-based table manager, the block-based table manager being executed by the computing node in an execution environment outside of the separate virtual machine, the search processing module interacting with the block-based table manager utilizing a separate programming interface configured at least to enable modules executing within the separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receiving, by the search processing module, a value corresponding to the key from the block-based table manager; and providing, by the search processing module, the value in response to the search request.
Claim 31. A computing node, comprising: one or more processors; and a non-transitory computer readable medium coupled to the one or more processors, the non-transitory computer readable medium comprising code that, when executed by the one or more processors, cause the computing node to: store a portion of a block-based table, the block-based table comprising data blocks that collectively represent a data set, each data block being associated with a key and value corresponding to the key; receive, by a search processing module executed by a virtual machine hosted by the computing node, a search request including the key; provide, by the search processing module, the key to a block-based table manager, the block-based table manager being executed by the computing node in an execution environment outside of the virtual machine, the search processing module interacting with the block-based table manager utilizing a programming interface configured at least to enable modules executing within a separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receive, by the search processing module, a value corresponding to the key from the block-based table manager; and provide, by the search processing module, the value in response to the search request.
Claim 17. A computing device, comprising: a processor, and a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code, executable by the processor, for implementing a method comprising: generating, by a data set preparation module executed by a virtual machine hosted by the computing device, a set of key-value pairs based at least in part on a data set; providing, by the data set preparation module, the set of key-value pairs to a block-based table manager, the block-based table manager executed by the computing device in an execution environment outside of the virtual machine, the data set preparation module interacting with the block-based table manager utilizing an programming interface configured at least to enable modules executing within the virtual machine to access functionality external to the virtual machine, wherein providing the set of key-value pairs to the block-based table manager causes the block-based table manager to generate a plurality of data blocks containing data collectively representing a block-based table; and distributing, by the computing device, the block-based table to a plurality of computing devices distinct from the computing device.
Claim 19. The computing device of claim 17, wherein the method further comprises: receiving, by a search processing module executed by a separate virtual machine hosted by the computing device, a search request including a key; providing, by the search processing module, the key to the block-based table manager, the block-based table manager being executed by the computing device in an execution environment outside of the separate virtual machine, the search processing module interacting with the block-based table manager utilizing a separate programming interface configured at least to enable modules executing within the separate virtual machine to access functionality external to the separate virtual machine, wherein providing the key to the block-based table manager causes the block-based table manager to conduct a search for its corresponding value; receiving, by the search processing module, a value corresponding to the key from the block-based table manager; and providing, by the search processing module, the value in response to the search request.
Claim 33
Claim 10
Claims 35 & 36
Claim 15
Claim 39
Claims 3, 12



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bronnikov (US 10,474,656): key-value pair management for purging key-value pairs from an in-memory storage tier to an on-disk storage tier; 
Jung (US 2017/0147231): forming a plurality of partitions, receive a write request, a key, and a value from the interface circuit, to generate a partition identifier and a sort identifier from the received key, to select one of the partitions using the partition identifier, and to sort indexes of accumulated keys corresponding to the selected partition using sort identifiers included in the indexes; 
Mukherjee (US 2016/0026684): data storage and retrieval techniques in a database cluster for executing queries on distinct portions of a database object that has been separate into chunks and distributed across the volatile memories of a plurality of nodes in a clustered database system; 
Nguyen (US 2017/0177636): generating a data cube that includes data planes, wherein each data plane contains a set of data records timestamped with times spanned by the defined time interval; generating an index hypercube for the data cube, wherein dimensions of the index hypercube represent hash values of index keys defined for accessing the data cube; and generating an indexed data cube for storing in a database, wherein the indexed data cube includes the data cube and the index hypercube; 
Versteeg (US 2017/0195415): correlating and synchronizing identity profile information with account profile information to generate system access synchronization policies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166